In an action to recover damages for legal malpractice, the defendants Steven J. Soren and Soren & Soren appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (McMahon, J.), dated May 11, 2010, as granted that branch of the motion of the defendant Stewart B. Schachner which was pursuant to CPLR 3211 (a) to dismiss their cross claim against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the facts of this case, the Supreme Court correctly granted the branch of the motion of the defendant Stewart B. Schachner which was to dismiss the subject cross claim. Mastro, A.BJ., Florio, Lott and Cohen, JJ., concur.